DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
PRIORITY
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
DRAWINGS
The drawing(s) filed on April 20, 2022 are accepted by the Examiner.
STATUS OF CLAIMS
Claims 14–23 are pending in this application.
Claims 1–13 are cancelled. 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on April 20, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1 and 2 of the specification. 
OBJECTIONS                            
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
 ISSUES UNDER 35 U.S.C. § 112
Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an image forming portion” in claim(s) 14, 15, 18, 22 and 23.
“a communication portion” in claim(s) 14, 16–18 and 20–23.
“a sound generating portion” in claim(s) 14, 17 and 22. 
“a display portion” in claim(s) 15, 17–19 and 23.
“a light emitting portion” in claim(s) 18–20 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 14, 15, 18, 22 and 23: ‘an image forming portion’ corresponds to FIG. 4 – element 11. The image forming apparatus 1 includes, as shown in FIG. 3, the image forming unit 11 for forming the image on the recording material S. The image forming unit 11 includes photosensitive drums 301Y, 301M, 301C and 301K, charging rollers 302Y, 302M, 302C and 302K, and developing devices 303Y, 303M, 303C and 303K. Further, the image forming unit 11 includes primary transfer rollers 305Y, 305M, 305C and 305K, a laser scanner unit 398, an intermediary transfer belt 306, a secondary transfer roller 316, a secondary transfer opposite roller 312, and the like, Applicant Pub ¶ [0033].
(b)	Claim(s) 14, 16–18 and 20–23: ‘a communication portion’ corresponds to FIG. 5 – element 5. The image forming apparatus 1 is provided with a wireless LAN communication portion 5 for carrying out wireless LAN communication with the portable terminal 6. The LAN is an abbreviation of “Local Area Network”, Applicant Pub ¶ [0044].
(c)	Claim(s) 14, 17 and 22: ‘a sound generating portion’ corresponds to FIG. 6 – element 2c. The operation sound generating portion 2c as the sound generating portion is used for generating various operation sounds with user operations and a notification sound for notifying the user of a communication status, Applicant Pub ¶ [0055].
(d)	Claim(s) 15, 17–19 and 23: ‘a display portion’ corresponds to FIG. 8 – element 20a. The operating panel 2 includes the operating panel display portion 20a (FIG. 2) for permitting the user to perform the operation as described above, the keys 20b (FIG. 2), an operation sound generating portion (sound generating portion) 2c, an operating panel micon 2d, a light emitting portion 2e, and the NFC tag portion 4. The operating panel display portion 20a includes a display portion 2a and an operation input portion 2b as an operating portion, Applicant Pub ¶ [0054].
(e)	Claim(s) 18–20 and 23: ‘a light emitting portion’ corresponds to FIG. 6 – element 2e. The light emitting portion 2e is, for example, an LED (Light Emitting Diode) for displaying a state of the image forming apparatus by blinking or lighting of light or for notifying the user of the communication status, Applicant Pub ¶ [0055].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
DOUBLE PATENTING
Legal Background
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 14, 16, 17 and 20–22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6 and 10 of U.S. Patent No. 11,336,778.
Regarding Claims 14, 16, 17 and 20–22: The following table illustrates the correspondence between the claimed limitation of 14, 16, 17 and 20–22 of the current application and the claimed limitation of 1, 3, 4, 6 and 10 of ‘778 Patent. 
17/724,562 (instant app)
11,336,778 (U.S. Patent)
Claim 14:
An image forming apparatus comprising: 
an image forming portion configured to form an image on a sheet; 
a communication portion capable of communicating with a portable terminal and configured to carry out a wireless communication with the portable terminal by a wireless LAN; and 
























a sound generating portion configured to generate a notification sound for notifying that the wireless communication between the portable terminal and the communication portion is enabled in response to enablement of the wireless communication between the portable terminal and the communication portion.
Claim 1:
An image forming apparatus comprising: 
an image forming portion configured to form an image on a sheet; 
a first communication portion configured to communicate with a portable terminal through near field wireless communication by using a first communication type in response to holding of the portable terminal thereover; 
a second communication portion capable of communicating with the portable terminal on the basis of communication with the portable terminal by using the first communication type and configured to carry out wireless communication with the portable terminal by using a second communication type broader in communication range than the first communication type; an operating unit configured to receive an operation from a user; 
a display portion provided in said operation unit and configured to display that the communication between the portable terminal and said second communication portion is enabled in response to the enablement of the communication between the portable terminal and said second communication portion; and 
a sound generating portion configured to generate a notification sound for notifying that communication between the portable terminal and said second communication portion is enabled in response to enablement of the communication between the portable terminal and said second communication portion, 

wherein said operating unit includes an antenna configured to carry out near field wireless communication with the portable terminal by the first communication type.
Claim 16:
An image forming apparatus according to Claim 15, 
wherein the display is configured to display that the wireless communication between the portable terminal and the communication portion is enabled in response to the enablement of the wireless communication between the portable terminal and the communication portion.
Claim 6:
An image forming apparatus according to claim 4, further comprising: a display portion configured to display that the communication between the portable terminal and said second communication portion is enabled in response to the enablement of the communication between the portable terminal and said second communication portion; and an operating unit configured to receive an operation from a user.
Claim 17:
An image forming apparatus according to Claim 16, 
wherein after the notification sound of the sound generating portion stops, the display portion causes display of enablement of the wireless communication between the portable terminal and the communication portion to disappear.  
Claim 3:
An image forming apparatus according to claim 1, 
wherein after the notification sound of said sound generating portion stops, said second portion causes display of enablement of the communication between the portable terminal and said second communication portion to disappear.
Claim 20:
An image forming apparatus according to Claim 18, 
wherein in response to the enablement of the wireless communication between the portable terminal and the communication portion, the light emitting portion notifies that the wireless communication between the portable terminal and the communication portion is enabled, by changing a light emission state before the enablement of the wireless communication between the portable terminal and the communication portion.
Claim 4:
An image forming apparatus comprising:  […]
wherein in response to the enablement of communication between the portable terminal and said second communication portion, said light emitting portion notifies that the communication between the portable terminal and said second communication portion is enabled, by changing a light emission state before the enablement of communication between the portable terminal and said second communication portion.
Claim 21:
An image forming apparatus according to Claim 18, 
wherein the display is configured to display that the wireless communication between the portable terminal and the communication portion is enabled in response to the enablement of the wireless communication between the portable terminal and the communication portion.
Claim 10:
An image forming apparatus according to claim 9, 
wherein said display portion is configured to display that communication between the portable terminal and said second communication portion is enabled in response to the enablement of the communication between the portable terminal and said second communication portion.
Claim 22:
An image forming system comprising: 
a portable terminal; 
an image forming portion configured to form an image on a sheet; 
a communication portion capable of communicating with the portable terminal and configured to carry out a wireless communication with the portable terminal by a wireless LAN; and 























a sound generating portion configured to generate a notification sound for notifying that the wireless communication between the portable terminal and the communication portion is enabled in response to enablement of the wireless communication between the portable terminal and the communication portion.
Claim 1:
An image forming apparatus comprising: 

an image forming portion configured to form an image on a sheet; 
a first communication portion configured to communicate with a portable terminal through near field wireless communication by using a first communication type in response to holding of the portable terminal thereover; 
a second communication portion capable of communicating with the portable terminal on the basis of communication with the portable terminal by using the first communication type and configured to carry out wireless communication with the portable terminal by using a second communication type broader in communication range than the first communication type; an operating unit configured to receive an operation from a user; 
a display portion provided in said operation unit and configured to display that the communication between the portable terminal and said second communication portion is enabled in response to the enablement of the communication between the portable terminal and said second communication portion; and 
a sound generating portion configured to generate a notification sound for notifying that communication between the portable terminal and said second communication portion is enabled in response to enablement of the communication between the portable terminal and said second communication portion, 

wherein said operating unit includes an antenna configured to carry out near field wireless communication with the portable terminal by the first communication type

Table 1
The table (Table 1) above shows that independent claims 14 and 22 of this Application is not identical to the claims of U.S. Patent No. 11,336,778. And dependent claims 16, 17, 20 and 21 of this Application is not identical to claims 3, 4, 6 and 10 of U.S. Patent No. 11,336,778. However, the claims are not patentably distinct. The ‘778 Patent is narrower than independent claims 14 and 22 since it includes several additional limitations not found in claim 14 and 22 of the instant Application. 
With respect to claims 15, 18, 19 and 23, claims 15, 18, 19 and 23 do not correspond to any claims of ‘557.
  ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 14, 18 and 20–23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication  2015/0359021 (published Dec. 10, 2015) (“Tsujii”) in view of US Patent Application Publication 2018/0124651 (published May 3. 2018) (Takada et al. hereinafter referred to as “Takada”).
Note that “Tsujii” and “Takada” was also cited in the Office Action issued in US Application No. 17/091,342 parent case of the instant application and provided by Applicant in the 04/20/2022 Information Disclosure Statement (IDS).
Claims 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication  2015/0359021 (published Dec. 10, 2015) (“Tsujii”) in view of US Patent Application Publication 2018/0124651 (published May 3. 2018) (Takada et al. hereinafter referred to as “Takada”) as applied to claims 14 and 18 above, and further in view of  US Patent Application Publication 2009/0325493 (published Dec. 31, 2009) (“Suzuki”).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication  2015/0359021 (published Dec. 10, 2015) (“Tsujii”) in view of US Patent Application Publication 2018/0124651 (published May 3. 2018) (Takada et al. hereinafter referred to as “Takada”), and further in view of  US Patent Application Publication 2009/0325493 (published Dec. 31, 2009) (“Suzuki”) as applied to claims 16 above, and further in view of US Patent Application Publication 2015/0062643 (published Mar. 5, 2015) (“Hagiwara”).
With respect to claim 14, Tsujii discloses an image forming apparatus (FIG. 1 – element 101 MFP  …) comprising: 
an image forming portion  (FIG. 2 – element 207 printer engine …) configured to form an image on a sheet (¶ [0035]; FIG. 1 – element 209; the printer engine 207 prints (image forming) an image on paper based on the input image data (print data) …); 
a communication portion (FIG. 2 – element 210 wireless LAN I/F …) capable of communicating with a portable terminal and configured to carry out a wireless communication with the portable terminal by a wireless LAN (¶ [0040]; FIG. 2 – wherein the wireless LAN I/F 210 is connected to a wireless LAN (WLAN) antenna 211. The wireless LAN I/F 210 performs communication using a wireless LAN scheme or the Wi-Fi Direct via the antenna 211. For example, the wireless LAN I/F 210 is capable of performing, via the antenna 211, communication using a wireless LAN scheme with an access point, or direct communication using the Wi-Fi Direct (Wi-Fi Direct communication) with an external apparatus such as the mobile terminal 102. The CPU 201 is capable of communication with an external apparatus such as the mobile terminal 102 via the wireless LAN I/F 210 …); and 
notifying that the wireless communication between the portable terminal and the communication portion is enabled (¶ [0058]; wherein In response to the mobile terminal 102, with the operation screen 500 being displayed on the display unit 306, being brought within the communicable range of the NFC tag 105, NFC communication is established between the mobile terminal 102 and the NFC tag 105. The mobile terminal 102 thereby receives connection information for connecting to the MFP 101 using the Wi-Fi Direct from the NFC tag 105 through the NFC communication. After that, in response to the mobile terminal 102 starting a Wi-Fi Direct connection to the MFP 101 based on the received connection information, the display on the display unit 306 is switched to an operation screen 600 (FIG. 4). On the operation screen 600, a message 601 indicating that a Wi-Fi Direct connection to the MFP 101 is in progress is displayed …) in response to enablement of the wireless communication between the portable terminal and the communication portion (¶ [0050]; wherein the CPU 301 thereby obtains, through the NFC communication, connection information (SSID, encryption key and the like of the MFP 101) for establishing a Wi-Fi Direct connection to the MFP 101. Furthermore, the CPU 301 connects to the MFP 101 by using the Wi-Fi Direct based on the obtained connection information so as to obtain data corresponding to the data item designated by the user instruction from the MFP 101 through the Wi-Fi Direct communication …).
However, Tsujii fails to explicitly disclose a sound generating portion configured to generate a notification sound for notifying.
Takada, working in the same field of endeavor, recognizes this problem and teaches a sound generating portion (FIG. 3 – element 76 notification device …) configured to generate a notification sound for notifying (¶¶ [0076 and 0080]; wherein the notification device 76 may be an arbitrary device which stimulates user's sensory organs. For example, if a LED (light emitting diode) is used, it is possible to notify by stimulating a user's visual sense with blinking patterns, displayed colors, and the like. In addition, for example, if speakers, bells, and the like are used, it is possible to notify by stimulating a user's acoustic sense with sonant patterns, musical scales, rhythms, and the like. … the notification patterns may be identified, for example, by musical scales, sound volume, rhythms, and the like in the case of an audio output unit such as speakers …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Tsujii to apply a sound generating portion configured to generate a notification sound for notifying as taught by Takada since doing so would have predictably and advantageously allows a user to be able to recognize the causes and the like in the case of success or failure of handover (see at least Takada, ¶ [0106]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 18, Tsujii discloses an image forming apparatus (Fig. 1 – element 101 MFP) comprising: 
an image forming portion (Fig. 2 – element 207 printer engine) configured to form an image on a sheet (Para [0035]; Fig. 1 – element 209; the printer engine 207 prints (image forming) an image on paper based on the input image data (print data)); 
a communication portion (FIG. 2 – element 210 wireless LAN I/F …) capable of communicating with a portable terminal and configured to carry out a wireless communication with the portable terminal by a wireless LAN (¶ [0040]; FIG. 2 – wherein the wireless LAN I/F 210 is connected to a wireless LAN (WLAN) antenna 211. The wireless LAN I/F 210 performs communication using a wireless LAN scheme or the Wi-Fi Direct via the antenna 211. For example, the wireless LAN I/F 210 is capable of performing, via the antenna 211, communication using a wireless LAN scheme with an access point, or direct communication using the Wi-Fi Direct (Wi-Fi Direct communication) with an external apparatus such as the mobile terminal 102. The CPU 201 is capable of communication with an external apparatus such as the mobile terminal 102 via the wireless LAN I/F 210 …); and 
a display portion (FIG. 2 – element 212 operation panel …) including a screen display for displaying a screen to receive a setting on image forming to the sheet by the image forming portion (¶ [0035] wherein the operation panel 212 includes a display unit such as a liquid crystal display unit and an operation unit including a hard keypad, a touch panel on the display unit and the like. The user can make various settings and issue various instructions with respect to the MFP 101 by using the operation panel 212. The MFP 101 is capable of displaying various types of information to the user via the operation panel 212 …) ; and 
notifying that the wireless communication between the portable terminal and the communication portion is enabled (Para [0058]; wherein In response to the mobile terminal 102, with the operation screen 500 being displayed on the display unit 306, being brought within the communicable range of the NFC tag 105, NFC communication is established between the mobile terminal 102 and the NFC tag 105. The mobile terminal 102 thereby receives connection information for connecting to the MFP 101 using the Wi-Fi Direct from the NFC tag 105 through the NFC communication. After that, in response to the mobile terminal 102 starting a Wi-Fi Direct connection to the MFP 101 based on the received connection information, the display on the display unit 306 is switched to an operation screen 600 (FIG. 4). On the operation screen 600, a message 601 indicating that a Wi-Fi Direct connection to the MFP 101 is in progress is displayed) in response to enablement of the wireless communication between the portable terminal and the communication portion (Para [0050]; wherein the CPU 301 thereby obtains, through the NFC communication, connection information (SSID, encryption key and the like of the MFP 101) for establishing a Wi-Fi Direct connection to the MFP 101. Furthermore, the CPU 301 connects to the MFP 101 by using the Wi-Fi Direct based on the obtained connection information so as to obtain data corresponding to the data item designated by the user instruction from the MFP 101 through the Wi-Fi Direct communication).
However, Tsujii fails to explicitly disclose a light emitting portion configured to emit light for notifying and the light emitting portion being disposed at a position different from a position where the screen display is provided.
Takada, working in the same field of endeavor, recognizes this problem and teaches a light emitting portion (Fig. 3 – element 76 notification device …) configured to emit light for notifying (¶¶ [0076 and 0080]; wherein the notification device 76 may be an arbitrary device which stimulates user's sensory organs. For example, if a LED (light emitting diode) is used, it is possible to notify by stimulating a user's visual sense with blinking patterns, displayed colors, and the like. In addition, for example, if speakers, bells, and the like are used, it is possible to notify by stimulating a user's acoustic sense with sonant patterns, musical scales, rhythms, and the like …) and the light emitting portion being disposed at a position different from a position where the screen display is provided (Para [0079]; FIG. 3 – see at least element 130 display unit and notification unit 180 provided as a standalone component …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Tsujii to apply a light emitting portion configured to emit light for notifying and the light emitting portion being disposed at a position different from a position where the screen display is provided as taught by Takada since doing so would have predictably and advantageously allows a user to be able to recognize the causes and the like in the case of success or failure of handover (see at least Takada, Para [0106]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 20, which claim 18 is incorporated, Tsujii discloses in response to the enablement of the wireless communication between the portable terminal and the communication portion (¶ [0050]; wherein the CPU 301 thereby obtains, through the NFC communication, connection information (SSID, encryption key and the like of the MFP 101) for establishing a Wi-Fi Direct connection to the MFP 101. Furthermore, the CPU 301 connects to the MFP 101 by using the Wi-Fi Direct based on the obtained connection information so as to obtain data corresponding to the data item designated by the user instruction from the MFP 101 through the Wi-Fi Direct communication …) notifies that the wireless communication between the portable terminal and the communication portion is enabled (¶ [0058]; wherein In response to the mobile terminal 102, with the operation screen 500 being displayed on the display unit 306, being brought within the communicable range of the NFC tag 105, NFC communication is established between the mobile terminal 102 and the NFC tag 105. The mobile terminal 102 thereby receives connection information for connecting to the MFP 101 using the Wi-Fi Direct from the NFC tag 105 through the NFC communication. After that, in response to the mobile terminal 102 starting a Wi-Fi Direct connection to the MFP 101 based on the received connection information, the display on the display unit 306 is switched to an operation screen 600 (FIG. 4). On the operation screen 600, a message 601 indicating that a Wi-Fi Direct connection to the MFP 101 is in progress is displayed …).
However, Tsujii fails to explicitly disclose the light emitting portion notifies by changing a light emission state before the enablement of the wireless communication between the portable terminal and the communication portion.
Takada, working in the same field of endeavor, recognizes this problem and teaches the light emitting portion (FIG. 3 – element 76 notification device …) notifies by changing a light emission state before the enablement of the wireless communication between the portable terminal and the communication portion (¶¶ [0076 and 0080]; wherein the notification patterns may be identified, for example, by illuminating colors, the amount of light, blinking intervals, and the like in the case where the notification device 76 is a light emitting device such as LEDs …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Tsujii to apply the light emitting portion notifies by changing a light emission state before the enablement of the wireless communication between the portable terminal and the communication portion as taught by Takada since doing so would have predictably and advantageously allows a user to be able to recognize the causes and the like in the case of success or failure of handover (see at least Takada, ¶ [0106]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 21, which claim 18 is incorporated, Tsujii discloses wherein the display (FIG. 2 – element 212 operation panel …) is configured to display that the wireless communication between the portable terminal and the communication portion is enabled (¶ [0058]; wherein in response to the mobile terminal 102, with the operation screen 500 being displayed on the display unit 306, being brought within the communicable range of the NFC tag 105, NFC communication is established between the mobile terminal 102 and the NFC tag 105. The mobile terminal 102 thereby receives connection information for connecting to the MFP 101 using the Wi-Fi Direct from the NFC tag 105 through the NFC communication. After that, in response to the mobile terminal 102 starting a Wi-Fi Direct connection to the MFP 101 based on the received connection information, the display on the display unit 306 is switched to an operation screen 600 (FIG. 4). On the operation screen 600, a message 601 indicating that a Wi-Fi Direct connection to the MFP 101 is in progress is displayed …) in response to the enablement of the wireless communication between the portable terminal and the communication portion (¶ [0050]; wherein the CPU 301 thereby obtains, through the NFC communication, connection information (SSID, encryption key and the like of the MFP 101) for establishing a Wi-Fi Direct connection to the MFP 101. Furthermore, the CPU 301 connects to the MFP 101 by using the Wi-Fi Direct based on the obtained connection information so as to obtain data corresponding to the data item designated by the user instruction from the MFP 101 through the Wi-Fi Direct communication …); and 
With respect to claim 22, Tsujii discloses an image forming system (FIG. 1 – communication system  …) comprising: 
a portable terminal (FIG. 1 – element 102, mobile terminal …);
an image forming portion  (FIG. 2 – element 207 printer engine …) configured to form an image on a sheet (¶ [0035]; FIG. 1 – element 209; the printer engine 207 prints (image forming) an image on paper based on the input image data (print data) …); 
a communication portion (FIG. 2 – element 210 wireless LAN I/F …) capable of communicating with the portable terminal and configured to carry out a wireless communication with the portable terminal by a wireless LAN (¶ [0040]; FIG. 2 – wherein the wireless LAN I/F 210 is connected to a wireless LAN (WLAN) antenna 211. The wireless LAN I/F 210 performs communication using a wireless LAN scheme or the Wi-Fi Direct via the antenna 211. For example, the wireless LAN I/F 210 is capable of performing, via the antenna 211, communication using a wireless LAN scheme with an access point, or direct communication using the Wi-Fi Direct (Wi-Fi Direct communication) with an external apparatus such as the mobile terminal 102. The CPU 201 is capable of communication with an external apparatus such as the mobile terminal 102 via the wireless LAN I/F 210 …); and 
notifying that the wireless communication between the portable terminal and the communication portion is enabled (¶ [0058]; wherein In response to the mobile terminal 102, with the operation screen 500 being displayed on the display unit 306, being brought within the communicable range of the NFC tag 105, NFC communication is established between the mobile terminal 102 and the NFC tag 105. The mobile terminal 102 thereby receives connection information for connecting to the MFP 101 using the Wi-Fi Direct from the NFC tag 105 through the NFC communication. After that, in response to the mobile terminal 102 starting a Wi-Fi Direct connection to the MFP 101 based on the received connection information, the display on the display unit 306 is switched to an operation screen 600 (FIG. 4). On the operation screen 600, a message 601 indicating that a Wi-Fi Direct connection to the MFP 101 is in progress is displayed …) in response to enablement of the wireless communication between the portable terminal and the communication portion (¶ [0050]; wherein the CPU 301 thereby obtains, through the NFC communication, connection information (SSID, encryption key and the like of the MFP 101) for establishing a Wi-Fi Direct connection to the MFP 101. Furthermore, the CPU 301 connects to the MFP 101 by using the Wi-Fi Direct based on the obtained connection information so as to obtain data corresponding to the data item designated by the user instruction from the MFP 101 through the Wi-Fi Direct communication …).
However, Tsujii fails to explicitly disclose a sound generating portion configured to generate a notification sound for notifying.
Takada, working in the same field of endeavor, recognizes this problem and teaches a sound generating portion (FIG. 3 – element 76 notification device …) configured to generate a notification sound for notifying (¶¶ [0076 and 0080]; wherein the notification device 76 may be an arbitrary device which stimulates user's sensory organs. For example, if a LED (light emitting diode) is used, it is possible to notify by stimulating a user's visual sense with blinking patterns, displayed colors, and the like. In addition, for example, if speakers, bells, and the like are used, it is possible to notify by stimulating a user's acoustic sense with sonant patterns, musical scales, rhythms, and the like. … the notification patterns may be identified, for example, by musical scales, sound volume, rhythms, and the like in the case of an audio output unit such as speakers …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Tsujii to apply a sound generating portion configured to generate a notification sound for notifying as taught by Takada since doing so would have predictably and advantageously allows a user to be able to recognize the causes and the like in the case of success or failure of handover (see at least Takada, ¶ [0106]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 23, Tsujii discloses an image forming system (FIG. 1 – communication system) comprising: 
a portable terminal (FIG. 1 – element 102, mobile terminal ..);
an image forming portion (Fig. 2 – element 207 printer engine) configured to form an image on a sheet (Para [0035]; Fig. 1 – element 209; the printer engine 207 prints (image forming) an image on paper based on the input image data (print data)); 
a communication portion (FIG. 2 – element 210 wireless LAN I/F …) capable of communicating with the portable terminal and configured to carry out a wireless communication with the portable terminal by a wireless LAN (¶ [0040]; FIG. 2 – wherein the wireless LAN I/F 210 is connected to a wireless LAN (WLAN) antenna 211. The wireless LAN I/F 210 performs communication using a wireless LAN scheme or the Wi-Fi Direct via the antenna 211. For example, the wireless LAN I/F 210 is capable of performing, via the antenna 211, communication using a wireless LAN scheme with an access point, or direct communication using the Wi-Fi Direct (Wi-Fi Direct communication) with an external apparatus such as the mobile terminal 102. The CPU 201 is capable of communication with an external apparatus such as the mobile terminal 102 via the wireless LAN I/F 210 …); and 
a display portion (FIG. 2 – element 212 operation panel …) including a screen display for displaying a screen to receive a setting on image forming to the sheet by the image forming portion (¶ [0035] wherein the operation panel 212 includes a display unit such as a liquid crystal display unit and an operation unit including a hard keypad, a touch panel on the display unit and the like. The user can make various settings and issue various instructions with respect to the MFP 101 by using the operation panel 212. The MFP 101 is capable of displaying various types of information to the user via the operation panel 212 …) ; and 
notifying that the wireless communication between the portable terminal and the communication portion is enabled (Para [0058]; wherein In response to the mobile terminal 102, with the operation screen 500 being displayed on the display unit 306, being brought within the communicable range of the NFC tag 105, NFC communication is established between the mobile terminal 102 and the NFC tag 105. The mobile terminal 102 thereby receives connection information for connecting to the MFP 101 using the Wi-Fi Direct from the NFC tag 105 through the NFC communication. After that, in response to the mobile terminal 102 starting a Wi-Fi Direct connection to the MFP 101 based on the received connection information, the display on the display unit 306 is switched to an operation screen 600 (FIG. 4). On the operation screen 600, a message 601 indicating that a Wi-Fi Direct connection to the MFP 101 is in progress is displayed) in response to enablement of the wireless communication between the portable terminal and the communication portion (Para [0050]; wherein the CPU 301 thereby obtains, through the NFC communication, connection information (SSID, encryption key and the like of the MFP 101) for establishing a Wi-Fi Direct connection to the MFP 101. Furthermore, the CPU 301 connects to the MFP 101 by using the Wi-Fi Direct based on the obtained connection information so as to obtain data corresponding to the data item designated by the user instruction from the MFP 101 through the Wi-Fi Direct communication).
However, Tsujii fails to explicitly disclose a light emitting portion configured to emit light for notifying and the light emitting portion being disposed at a position different from a position where the screen display is provided.
Takada, working in the same field of endeavor, recognizes this problem and teaches a light emitting portion (Fig. 3 – element 76 notification device …) configured to emit light for notifying (¶¶ [0076 and 0080]; wherein the notification device 76 may be an arbitrary device which stimulates user's sensory organs. For example, if a LED (light emitting diode) is used, it is possible to notify by stimulating a user's visual sense with blinking patterns, displayed colors, and the like. In addition, for example, if speakers, bells, and the like are used, it is possible to notify by stimulating a user's acoustic sense with sonant patterns, musical scales, rhythms, and the like …) and the light emitting portion being disposed at a position different from a position where the screen display is provided (Para [0079]; FIG. 3 – see at least element 130 display unit and notification unit 180 provided as a standalone component …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Tsujii to apply a light emitting portion configured to emit light for notifying and the light emitting portion being disposed at a position different from a position where the screen display is provided as taught by Takada since doing so would have predictably and advantageously allows a user to be able to recognize the causes and the like in the case of success or failure of handover (see at least Takada, ¶ [0106]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Claims 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication  2015/0359021 (published Dec. 10, 2015) (“Tsujii”) in view of US Patent Application Publication 2018/0124651 (published May 3. 2018) (Takada et al. hereinafter referred to as “Takada”) as applied to claims 14 and 18 above, and further in view of  US Patent Application Publication 2009/0325493 (published Dec. 31, 2009) (“Suzuki”).
With respect to claim 15, which claim 14 is incorporated. Tsujii discloses a display portion (FIG. 2 – element 212 operation panel …) including a screen display for displaying a screen to receive a setting on image forming to the sheet by the image forming portion (¶ [0035] wherein the operation panel 212 includes a display unit such as a liquid crystal display unit and an operation unit including a hard keypad, a touch panel on the display unit and the like. The user can make various settings and issue various instructions with respect to the MFP 101 by using the operation panel 212. The MFP 101 is capable of displaying various types of information to the user via the operation panel 212 …).
However, neither Tsujii nor Takada appears to explicitly disclose wherein the sound generation portion is disposed on the display portion.
Suzuki, working in the same field of endeavor, recognizes this problem and teaches wherein the sound generation portion is disposed on the display portion (¶ [0068]; FIG. 2 – see at least element 203, wherein the display unit 203 includes an LED and a speaker …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Tsujii in view of Takada to apply sound generation portion disposed on the display portion as taught by Suzuki since doing so would have predictably and advantageously allows to informs a user of the operating status of the printer, provides warnings, and so on by illuminating/flashing the LED or outputting a beep sound or an audio message (see at least Suzuki, Para [0060]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 16, which claim 15 is incorporated, Tsujii discloses wherein the display (FIG. 2 – element 212 operation panel …) is configured to display  that the wireless communication between the portable terminal and the communication portion is enabled (¶ [0058]; wherein in response to the mobile terminal 102, with the operation screen 500 being displayed on the display unit 306, being brought within the communicable range of the NFC tag 105, NFC communication is established between the mobile terminal 102 and the NFC tag 105. The mobile terminal 102 thereby receives connection information for connecting to the MFP 101 using the Wi-Fi Direct from the NFC tag 105 through the NFC communication. After that, in response to the mobile terminal 102 starting a Wi-Fi Direct connection to the MFP 101 based on the received connection information, the display on the display unit 306 is switched to an operation screen 600 (FIG. 4). On the operation screen 600, a message 601 indicating that a Wi-Fi Direct connection to the MFP 101 is in progress is displayed …) in response to the enablement of the wireless communication between the portable terminal and the communication portion (¶ [0050]; wherein the CPU 301 thereby obtains, through the NFC communication, connection information (SSID, encryption key and the like of the MFP 101) for establishing a Wi-Fi Direct connection to the MFP 101. Furthermore, the CPU 301 connects to the MFP 101 by using the Wi-Fi Direct based on the obtained connection information so as to obtain data corresponding to the data item designated by the user instruction from the MFP 101 through the Wi-Fi Direct communication …).
With respect to claim 19, which claim 18 is incorporated. neither Tsujii nor Takada appears to explicitly disclose wherein the light emitting portion is disposed on the display portion.
Suzuki, working in the same field of endeavor, recognizes this problem and teaches wherein the light emitting portion is disposed on the display portion (¶ [0068]; FIG. 2 – see at least element 203, wherein the display unit 203 includes an LED and a speaker …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Tsujii in view of Takada to apply a light emitting portion disposed on the display portion as taught by Suzuki since doing so would have predictably and advantageously allows to informs a user of the operating status of the printer, provides warnings, and so on by illuminating/flashing the LED or outputting a beep sound or an audio message (see at least Suzuki, Para [0060]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication  2015/0359021 (published Dec. 10, 2015) (“Tsujii”) in view of US Patent Application Publication 2018/0124651 (published May 3. 2018) (Takada et al. hereinafter referred to as “Takada”), and further in view of  US Patent Application Publication 2009/0325493 (published Dec. 31, 2009) (“Suzuki”) as applied to claims 16 above, and further in view of US Patent Application Publication 2015/0062643 (published Mar. 5, 2015) (“Hagiwara”).
With respect to claim 17, which claim 16 is incorporated, Tsujii discloses a display portion (FIG. 2 – element 212 operation panel …). 
However, Tsujii fails to explicitly disclose wherein after the notification sound of the sound generating portion stops, the display portion causes display of enablement of the wireless communication between the portable terminal and the communication portion to disappear.
Takada, working in the same field of endeavor, recognizes this problem and teaches a sound generating portion (FIG. 3 – element 76 notification device …) configured to generate a notification sound for notifying (¶¶ [0076 and 0080]; wherein the notification device 76 may be an arbitrary device which stimulates user's sensory organs. For example, if a LED (light emitting diode) is used, it is possible to notify by stimulating a user's visual sense with blinking patterns, displayed colors, and the like. In addition, for example, if speakers, bells, and the like are used, it is possible to notify by stimulating a user's acoustic sense with sonant patterns, musical scales, rhythms, and the like. … the notification patterns may be identified, for example, by musical scales, sound volume, rhythms, and the like in the case of an audio output unit such as speakers …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Tsujii to apply a sound generating portion configured to generate a notification sound for notifying as taught by Takada since doing so would have predictably and advantageously allows a user to be able to recognize the causes and the like in the case of success or failure of handover (see at least Takada, ¶ [0106]).  
However, neither Tsujii, Takada nor Suzuki appears to explicitly disclose the display portion causes display of enablement of the wireless communication between the portable terminal and the communication portion to disappear. 
Higiwara, working in the same field of endeavor, recognizes this problem and teaches that after the notification is stopped, display of enablement of the wireless communication between the portable terminal and the communication portion to disappear (¶ [0046]; FIG. 5 – implicitly disclosing that the notification screen (FIG. 5 – a guiding image) disappearing after the user places the mobile terminal 300 close to the image forming apparatus 100 the wireless communication established …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Tsujii in view of Takada and further in view of Suzuki after the notification is stopped, display of enablement of the wireless communication between the portable terminal and the communication portion to disappear as taught by Higiwara since doing so would have predictably and advantageously allows If the image forming apparatus receives a request for establishing the near field communication (NFC) while operating in the low power consumption state, the image forming apparatus displays the guiding image for requesting the user to place the mobile terminal close to the image forming apparatus again. If short-distance wireless communication is performed in a low power consumption state, the user of a peer apparatus in the short-distance wireless communication is requested to perform the short-distance wireless communication again (see at least Hagiwara, ¶ [0011]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claims 14–23 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
  ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Okamura  (2014/0340701)
Describe a communication apparatus for communicating with an external apparatus by short-range wireless communication. The obtaining unit obtains information relating to the error, when an error occurs in the communication apparatus, thus easily notifies the user about information relating to the error, without decreasing the user convenience.
Akazawa (2021/0127037)
Describe an image forming apparatus e.g. copying machine or printer. The operator such as the user or the service person is capable of operating the operating portion easily. The apparatus is possible to save time and effort such that the operator manually selects the service set identifier (SSID) corresponding to the image forming apparatus, by automatically acquiring the SSID through the near-field communication (NFC). The user is required to perform a registration operation such that the user separately registers the identification information of his/her portable terminal in the image forming apparatus, to allow login of the user to the image forming apparatus by using the portable terminal. The user does not need to manually input the character string, so that the user is possible to input the user ID and the password by a simple operation when compared with the conventional constitution, even by a method in which the list of user identity (ID)s of persons allowed to use the image forming apparatus is displayed and the user is caused to select user ID from the list. The user is arranged for performing the initial registration of the identification information or the biological information without requiring a complicated operation by the user.
Fukushi (2021/0084177)
Describe an image forming apparatus for authenticating a portable terminal by near field wireless communication with the portable terminal includes an image forming portion configured to form an image on a sheet, and an operating portion configured to receive an operation by an operator. The operating portion includes a display panel capable of displaying information on image formation in response to authentication of the portable terminal and includes therein an antenna for establishing the near field wireless communication with the portable terminal. The display panel is capable of displaying a guide screen for guiding an operator so as to hold the portable terminal over the display panel.

Table 2
  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672